internal_revenue_service department of the treasury washington dc an contact person i telephone number tn reference to date dec op e ebo t dear sir or madam this is in response to a letter dated date from your legal_representative regarding a change you would like us make to one of the rulings contained in a private_letter_ruling we issued to you on date to specifically the current ruling no reads as follows if you terminate your status as sec_507 sec_507 by sec_507 requirements set forth in sec_507 of the code are met a private_foundation pursuant to and the requirements set forth in the service will abate the tax imposed you request that the phrase and the are met be deleted shortly after the letter of date was issued you spoke to us regarding this change the service with a letter from the attorney_general of x describing relevant x law from the attorney_general of x required by sec_507 under x law sufficient to assure implementation of the provisions of chapter a private_foundation are preserved for charitable purposes of the code and insure that the assets of thus you have attached such a letter of the code there are mechanisms we requested that you provide the letter indicates that as with respect to the above we amend our ruling no if you terminate your status as state pursuant to sec_507 the tax imposed by sec_507 of the code to a private_foundation the service will abate please attach this amendment to your letter dated date this ruling letter is directed only to the organization that requested it may not be used or cited as precedent sec_6110 of the code provides that it sincerely yours crile few mneth j earnest acting chief exempt_organizations technical branch
